Citation Nr: 1042588	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record. 

This case was remanded by the Board in October 2007 and December 
2009 for further development.

The issues of a claim for an earlier effective date for 
service-connected PTSD (see January 2010 statement) and 
other claims (see July 2010 statement) have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In August 2010, the Veteran's new attorney submitted 
correspondence which the Board construes as a Motion for a new 
hearing.  As the Veteran now has a new representative, the Motion 
will be granted.

Since such hearings are scheduled by the RO, the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  See 38 C.F.R. § 20.704(a) 
(2010).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before 
a Veterans Law Judge, with appropriate 
notification to the Veteran and his attorney.  
A copy of the notice should be placed in the 
record.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The purpose of this remand is to comply with due process of law.  
The Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




